Title: To Thomas Jefferson from Lord Wycombe, 25 April 1793
From: Wycombe, Lord
To: Jefferson, Thomas



Dear Sir
 London April 25. 1793.

I trust you will excuse the liberty I take in introducing to your acquaintance Mr. Godfrey who proposes making a tour for the purpose of amusement and information only in the United States. He is a gentleman of highly respectable connections and of large property in this country, and is accompanied by Mr. Archdeken who has the same motives for visiting America. These gentlemen are naturally desirous of the honour of becoming acquainted with the President, and I shall esteem it as a particular favor if you will put them into the best mode of being presented to him. It is unnecessary for me to assure you how happy I shall at all times be to recieve your commands in this country as well as how sincerely I am Dear Sir Your obliged friend & Humble Serv

Wycombe

